Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 34 to depend on claim 20;
Claim 36 to depend on claim 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claims 1, 6, 10, 11, 13, 17, 18, 20, 24, 34, 36- 52, 45 and 65 – 67 are allowable, because prior art does not teach:
(Claim 1) the base gate dielectric layer extending continuously underneath the gate electrode along a width direction of the gate electrode that is perpendicular to a longitudinal direction of the gate electrode, and
wherein the capping gate dielectric layer is thinner than the base gate dielectric layer in a direction perpendicular to the semiconductor layer structure that intersects the base dielectric laver and the capping gate dielectric layer.   
(Claim 20) wherein the gate layer comprises a base gate dielectric layer that is on the semiconductor layer structure and a capping gate dielectric layer on the base gate dielectric layer opposite the semiconductor layer structure,
wherein the capping gate dielectric layer is thinner than the base gate dielectric layer in a direction perpendicular to the semiconductor layer structure that intersects the base dielectric layer and the capping gate dielectric layer.  
(Claim 40) wherein the semiconductor device is configured so that during on-state operation a peak electric field value in the base gate dielectric layer is at least 50% greater than a peak electric field value in the capping gate dielectric layer.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 10, 2022